Citation Nr: 0725241	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, manifested by depression, fatigue, insomnia, 
memory loss, and night sweats (hereinafter referred to as a 
"psychiatric disability"), to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disability, variously identified as patulous hiatus, with 
gastroesophageal reflux diease (GERD), to include as due to 
an undiagnosed illness.

4.  Entitlement to service connection for a fungal disorder 
of the toenails, variously identified as onychomycosis, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2004 the veteran testified during a hearing before 
a Veterans Law Judge at the Phoenix RO.  Unfortunately, the 
recorded tape of the hearing was lost and a transcript could 
not be produced.  The veteran was notified of VA's inability 
to create a hearing transcript by letter in September 2004.  
He requested that a new hearing be held and, in February 
2005, he attended a hearing before the undersigned Acting 
Veterans Law Judge at the Phoenix RO.  A transcript of that 
hearing is of record.

In November 2004 and August 2005, the Board remanded the 
veteran's case to the RO for development.  In a March 2007 
rating decision, the RO granted service connection for 
chronic fatigue syndrome.  That action represents a full 
grant of the benefits sought as to veteran's claim for 
service connection for chronic fatigue syndrome.  As such, 
the Board will confine its consideration to the issues as set 
forth on the decision title page.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints of 
depression, fatigue, insomnia, memory loss, and night seats, 
have been variously attributed to a known clinical diagnosis 
of depressive disorder, and the objective medical evidence of 
record demonstrates that such diagnosed depressive disorder 
is not related to any period of active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
chronic respiratory disability or a medically unexplained 
multisymptom illness, as due to his period of active military 
service.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's post-service gastrointestinal 
complaints have been variously attributed to a known clinical 
diagnosis of GERD and the objective medical evidence of 
record demonstrates that such diagnosed GERD is not related 
to any period of active military service.

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints of a 
fungal disorder of the toenails have been variously 
attributed to a known clinical diagnosis of onychomycosis and 
the objective medical evidence of record demonstrates that 
such diagnosed onychomycosis disorder is not related to any 
period of active military service.


CONCLUSIONS OF LAW

1. A psychiatric disability was not incurred in or aggravated 
by active service, to include as being due to or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.317 (2006).

2.  A chronic respiratory disability was not incurred in or 
aggravated by active service, to include as being due to or a 
manifestation of an undiagnosed illness or a medically 
unexplained multisymptom illness.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A gastrointestinal disability, variously identified as 
patulous hiatus and GERD, was not incurred in or aggravated 
by active service, to include as being due to or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

4.  A fungal disorder of the toenails, variously identified 
as onychomycosis, was not incurred in or aggravated by active 
military service, to include as being due to or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in September 2005, subsequent to its initial 
adjudication of the claims.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, the 
veteran was provided notification regarding the disability-
rating and effective-date elements of his claims in a July 
2006 letter. 

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  In this regard, the Board notes 
that while complete service medical records appear to be 
included in the claims folder, there is no separation 
examination report of record.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
March 2007.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

II. Legal Criteria & Analysis

Under 38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and a psychoses or peptic ulcer 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In the present case, the veteran appears to be asserting that 
he suffers from disabilities that are manifestations of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm. 

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A veteran needs to show (1) that he is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
has been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).  

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002). 

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  Thus, 
although medical evidence of signs or symptoms is clearly not 
required to grant a claim, the regulation does require that 
there be some objective, independently verifiable evidence of 
the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that his 
awards and medals include the Southwest Asia Service Medal, 
indicating he evidently served there during the Persian Gulf 
War.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A. Psychiatric Disability

The veteran contends that he has a psychiatric disability 
manifested by depression, fatigue, insomnia, memory loss, and 
night sweats, due to an undiagnosed illness incurred during 
his service in Southwest Asia during the Gulf War.  

Service medical records contain no evidence of a psychiatric 
disorder, nor do they show treatment or complaints of 
fatigue, insomnia, memory loss, or night sweats.  As noted 
above, a separation examination report is not of record.    

The Board notes that there is conflicting post-service 
medical evidence regarding whether the veteran has a chronic 
psychiatric disability.  While he has not undergone any 
formal mental health treatment through VA or a private health 
care provider, in April 1997, the veteran's somatic 
complaints of depression were found to be related to his 
emotional adjustment.  It was recommended by a VA clinical 
neurophysiologist that he seek treatment for possible 
depression.  An April 1997 VA medical record reflects that he 
was diagnosed with dysthymia following his complaints of 
fatigue, night sweats, and difficulty concentrating. 

Moreover, a VA examiner who reviewed the claims folder and 
examined the veteran in February 2002 reported that the 
veteran's immediate and remote memory were normal and 
diagnosed the veteran with a nonspecified depressive 
disorder.  However, the Board notes that the veteran was 
provided a second VA examination in August 2006 when he 
reported problems with concentration and memory.  That VA 
examiner, after review of the claims folder and examining the 
veteran, found that the veteran did not have a psychiatric 
disorder.  The diagnosis was alcohol abuse.  The examiner 
noted that while the veteran had complaints of fatigue, he 
was diagnosed with chronic fatigue syndrome and had no other 
depressive symptoms.

The Board notes that the veteran's claimed psychiatric 
disability was diagnosed as a depressive disorder the VA 
examiner in 2002, and accordingly there is no basis for his 
claim that a disorder manifested by depression, fatigue, 
insomnia, memory loss, and night sweats is due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In this regard, several of the VA medical examinations 
of record have variously identified the veteran's claimed 
symtoms as attributed to a depressive disorder.  Thus, the 
relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness that can be related to 
service under the provisions of 38 C.F.R. § 3.317.  As the 
veteran's claimed disorder has been diagnosed, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are not referable to complaints or 
diagnosis of, or treatment for depression, fatigue, insomnia, 
memory loss, and night sweats.  The evidence of record shows 
that the first complaint of memory loss was not until 
September 1994, at the veteran's VA Persian Gulf War Registry 
examination and, in April 1997, possible depression was 
noted.  However, there has been no competent medical evidence 
linking the veteran's depression to a period of active 
military service.  More importantly, in the August 2006 
medical opinion, a VA physician opined that the veteran did 
not currently have a diagnosed psychiatric disorder.  See 
Degmetich, Brammer, Rabideau, supra.

Accordingly, the veteran's claim for service connection for a 
psychiatric disorder, including as due to an undiagnosed 
illness, must be denied.

B. Respiratory Disability

The veteran further contends that he has a respiratory 
disability due to an undiagnosed illness incurred during his 
service in Southwest Asia during the Gulf War.  Service 
medical records are negative for treatment or complaints 
pertaining to a respiratory disability.  

While the post-service medical evidence of record shows that 
the veteran has complained of a persistent cough and sputum 
production, there is no evidence that he has a chronic 
respiratory disability.  In this regard, the Board notes that 
spirometry testing in July 1999 and December 1999 was within 
normal limits, and chest X-rays from May 1997, November 1999, 
and August 2000 showed no acute pulmonary processes.  While 
small, nodular-like densities were noted on the veteran's 
1997 X-rays, results of a complete examination and 
bronchoscopy in January 2000 were normal.  

In addition, a VA physician in February 2002 noted that 
normal 2000 evaluation, and opined that no other cause had 
been found for the veteran's respiratory complaints aside 
from irritation caused by his smoking.  Moreover, a VA 
examiner in August 2006 concluded that the veteran did not 
have a primary respiratory problem and that his coughing was 
related to eructation from his esophageal reflux.  

Here, the Board finds that the objective medical evidence 
does not show that the veteran has a chronic respiratory 
disability resulting from an undiagnosed illness or a 
medically unexplained multisymptom illness.  In fact, while 
the veteran was afforded two VA examinations to determine the 
nature and etiology of his complaints of coughing and sputum 
production, the Board notes that the veteran was not found to 
have a chronic disability associated with his respiratory 
processes.  See Degmetich, Brammer, Rabideau, supra.  There 
are no objective indications of a chronic disability and 
physical examinations as well as pulmonary function tests 
have been negative for any objective findings.  Id.  
Therefore, the record contains no medical evidence that the 
veteran has a chronic respiratory disability resulting from 
an undiagnosed illness or a medically unexplained 
multisymptom illness.

As such, the preponderance of the evidence is against the 
veteran's claim for service connection for a respiratory 
disorder as due to an undiagnosed illness, and the claim must 
be denied.



C. Gastrointestinal and Skin Disabilities

The veteran also claims that his gastrointestinal disability, 
variously identified as patulous hiatus and GERD, and fungal 
disorder of the toenails, variously identified as 
onychomycosis, are due to his military service in the Persian 
Gulf.  Service medical records are negative for complaints or 
treatment pertaining to either condition.  

The post-service medical evidence, including VA examinations 
conducted in February 2002 and August 2006 and an October 
1994 upper gastrointestinal (UGI) series, establishes that 
the veteran was diagnosed with GERD and onychomycosis.  With 
respect to his GERD, both VA examiners concluded that the 
veteran's gastrointestinal complaints were due to his 
esophageal reflux. Results of a February 2006 UGI series 
showed patulous hiatus with prominent GERD.  In addition, the 
August 2006 VA examiner stated that the veteran did not have 
any medically unexplained symptoms related to his 
gastrointestinal system.  

The Board notes that the veteran's gastrointestinal and skin 
disorders were diagnosed as GERD, and onychomycosis, 
respectively, and, accordingly there is no basis for his 
claim that a disorder manifested by gastrointestinal 
complaints or fungal infection of the feet is due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In this regard, several of the VA medical examinations 
of record have variously identified the veteran's 
gastrointestinal and foot complaints as attributed to GERD 
and onychomycosis. Thus, the relevant medical evidence does 
not show that the veteran currently has an undiagnosed 
illness that can be related to service under the provisions 
of 38 C.F.R. § 3.317. As the veteran's claimed disorders have 
been diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 cannot be used to establish service 
connection.  See 38 C.F.R. § 3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
these claims on a direct basis, the Board notes that the 
service medical records are not referable to complaints or 
diagnosis of, or treatment for gastrointestinal or skin 
disorders.  The evidence of record shows that the first 
objective medical findings of GERD and onychomycosis were not 
until 2002, and 1997, respectively.  However, there has been 
no competent medical evidence linking the veteran's diagnosed 
GERD or onychomycosis to a period of active military service.  

As such, the preponderance of the objective evidence is 
against the veteran's claims for service connection for 
gastrointestinal and skin disabilities 

C. All Disabilities

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed psychiatric, respiratory, and gastrointestinal 
disabilities, and fungal disorder of the toenails, including 
as due an undiagnosed illness.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed psychiatric, respiratory, and 
gastrointestinal disabilities, and fungal disorder of the 
toenails, including as due an undiagnosed illness.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
psychiatric, respiratory, and gastrointestinal disabilities, 
and fungal disorder of the toenails, including as due an 
undiagnosed illness.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
psychiatric, respiratory, and gastrointestinal disabilities, 
and fungal disorder of the toenails, including as due an 
undiagnosed illness is not warranted.

ORDER

Service connection for a psychiatric disability, manifested 
by depression, fatigue, insomnia, memory loss, and night 
sweats, to include as due to an undiagnosed illness, is 
denied.

Service connection for a respiratory disability, to include 
as due to an undiagnosed illness, is denied.

Service connection for a gastrointestinal disability, 
variously identified as patulous hiatus, with 
gastroesophageal reflux diease (GERD), to include as due to 
an undiagnosed illness, is denied.

Service connection for a fungal disorder of the toenails, 
variously identified as onychomycosis, to include as due to 
an undiagnosed illness, is denied.

____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


